DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on August 27, 2021.
Claims 2-4, 6, and 15-20 are cancelled.
Claims 1, 5, and 7-14 are pending.
Claims 1, 5, and 7-14 are examined.
This Office Action is given Paper No. 20211208 for references purposes only.

Claim Objection
Claim 1 is objected to because it recites “at least one of more other drummers.” Examiner assumes that Applicant intended “at least one or more other drummers.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peasley et al. (US 2019/0087847), in view of MacLaughlin (US 2010/0287282), and further in view of DeVore (US 2018/0189816). 

Claim 1
Peasley discloses:
a benefit defining engine (backend processing system, see [0024]) including an interface (interface, see [0106]) to receive a parameter definition of a plurality of benefits (offer, incentive, see [0025, 0034]) associated with one or more entities (vendor, see [0034]);
a mobile telephone (mobile devices, phone, smart phone, see [0015, 0068, 0102], figure 1) running an application (application, see [0015]) to enable it to operate as a drummer device communicatively coupled to the benefit defining engine over a network (network, see figure 1), 
a merchant personal computing device (“PCD”) (vendor system with optical scanner, see [0021]); and
a settlement engine (backend processing system, [0024]);
wherein the drummer device, each of the distributed buyer devices and the benefit defining engine include a processor (CPU, see [0102]), memory (memory, see [0102]) and a program (mobile applications, software, see [0015, 0104]) that when executed by the respective processor operates in conjunction with each other, and
wherein the drummer device is enabled to: (d) share (share the offer, see [0023]) the unique IDs with one or more distributed buyer devices (other users, see [0022]); and
wherein each of the plurality of distributed buyer devices: (a) is enabled to receive one or more unique IDs (code, see [0023, 0060]), and (b) present the one or more unique IDs to the merchant PCD (vendor system with optical scanner, see [0021]);
the merchant PCD is enabled to receive the unique ID from a particular buyer device and transmit the unique ID to the settlement engine (backend processing system, [0024]);
the settlement engine (backend processing system, see [0024]) including a processor, memory and a program that when executed by the respective processor operates in conjunction with each other is to receive the unique ID as conversion notification (mark the offer as activated, e.g. checked in, see [0021, 0025]) indicating that a buyer has utilized a unique ID to convert the benefit, 
extracting from the buyer a conversion value (user makes purchase, percentage of the discount, see [0024, 0034]) required for converting the benefit;
directing a compensation value (e.g. a portion of the proceeds from the purchase, see [0024]) to the particular drummer (e.g. user of mobile device A, see [0024]) associated with the unique ID and the at least one  or more other drummers (e.g. user of mobile device B, see [0054]) associated with the particular drummer in accordance with the compensation sharing structure.
Peasley does not disclose:
Wherein the drummer device… other drummer.
MacLaughlin teaches:
wherein the drummer device is enabled to: (c) be configured to access a unique ID (referral link, user-specific referral link, see [0029, 0071]), wherein the unique ID is created by the benefit engine and uniquely identifies a particular benefit (e.g. percentage, see [0109]) that is being selected, a particular drummer (e.g. Member A, see [0109]) associated with the distributed device being used to select the benefit, at least one or more other drummers (e.g. Members B and C, see [0109]) associated with the particular drummer and a compensation sharing structure (e.g. Member A receives a first percentage of anything that Member B pays, and Member A receives a second percentage of anything that Member C pays, see [0109]) between the particular drummer and the at least one or more other drummers wherein the compensation sharing structure establishes a tiered 
Peasley discloses a benefit engine, drummer device, buyer device, and compensating a drummer. Peasley does not disclose configuring a unique ID that identifies a benefit, a particular drummer, and other drummers, but MacLaughlin does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the systems and method for a trust-based referral system of Peasley with the unique ID that identifies a benefit, a particular drummer, and other drummers of MacLaughlin because 1) a need exists for a trustworthy referral system (see Peasley [0003]); and 2) a need exists for operating a referral network in a social networking environment (see MacLaughlin [0002]). Configuring a unique ID that identifies a benefit, a particular drummer, and other drummers will ensure the referral data is correct. 
Peasley in view of MacLaughlin discloses the limitations above. Peasley in view of MacLaughlin does not disclose:
Wherein the drummer… network;
A plurality… entity;
Wherein the drummer… benefits. 
DeVore teaches:
wherein the drummer device (user personal computing (PC) device, see [0021], figure 2) is associated with a single particular drummer account (user account, see [0021], figure 2), which is associated with a single drummer entity 
a plurality of distributed buyer devices (PC devices, see [0021]), wherein each distributed buyer device is associated with a single consumer entity (user, see [0021]);
wherein the drummer device is enabled to: (a) be associated with the single particular drummer account (user account, see [0021], figure 2), (b) be configured to access the benefit defining engine to enable the particular drummer to select any of the plurality of benefits (various types of referrals, see [0027], figure 3).
Peasley in view of MacLaughlin discloses a benefit engine, drummer device, buyer device, configuring a unique ID that identifies a benefit/a particular drummer/other drummers, and compensation. Peasley in view of MacLaughlin does not disclose the drummer device is associated with a single account and buyer devices are associated with single entities, but DeVore does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the systems and method for a trust-based referral system of Peasley, in view of MacLaughlin, with the drummer device being associated with a single account and buyer devices being associated with single entities of DeVore because a need exists for enabling users to easily submit and track referral submissions (see DeVore [0003]). Having the drummer device associated with a single account and buyer devices associated with single entities allows for easier referral tracking. 

Claim 5
Furthermore, Peasley discloses:
a control engine, which includes a processor, memory and a program that when executed by the respective processor operates in conjunction with each other to provide an interface that enables an entity to enter parameters that define a marketing effort for the entity, the parameters comprising: the geographic region to target (geographic location, see [0025, 0029]), and the demographics of customers (patient, see [0025]).
Furthermore, MacLaughlin teaches:
the number of drummers for each geographic region (geographical region, see [0043]).

Claim 7
Furthermore, Peasley discloses:
the benefit defining engine is configured to receive a parameter definition of one or more benefits on behalf of an entity by receiving a description of the benefit (product/service to which a discount will apply, see [0034]), a consumer cost (percentage of the discount, see [0034]) for the benefit, and a conversion share (percentage of the proceeds, see [0024]) for the drummer.

Claim 8
Furthermore, Peasley discloses:
a monitoring engine, wherein the monitoring engine comprises an interface (user interface, see [0100], figures 10A) to the drummer device to convey 

Claim 9
Furthermore, Peasley discloses:
a monitoring engine, wherein the monitoring engine comprises a user interface (offer activation component shows list of available offers, see [0019]) to convey information pertaining to activity related to the benefits.

Claim 10
Furthermore, MacLaughlin teaches:
a monitoring engine, wherein the monitoring engine comprises an interface to convey statistics related to the activity of each of the benefits for an entity, comprising the number of shares (total tally or count of referral links, see [0058]), the number of conversions (referral link data that is directly linked to viewer, see [0089]), and the demographics of the customers (demographic information, see [0022]).

Claim 11
Furthermore, Peasley discloses:
the distributed devices share the unique ID by transmitting it (send, see [0053, 0087]) to a buyer device.

Claim 12
Furthermore, Peasley discloses:
the distributed devices share the unique ID by displaying the unique ID (code, e.g. bar code or QR code, see [0060]) on a display of the drummer device (user’s mobile device can generate code, see [0060]) to enable scanning by a buyer device.

Claim 13
Furthermore, Peasley discloses:
the benefit defining engine, the settlement engine, the control engine and the monitoring engine are at least partially embodied in an app (mobile application, e.g. referral application, see [0015]) that is downloaded to mobile devices, wherein the entities, the drummers and the buyers gain access to the functions of the distributed system using the mobile devices.

Claim 14
Furthermore, Peasley discloses:
the benefit defining engine, the settlement engine, the control engine and the monitoring engine are at least partially embodied on a network accessible server (server, see [0102]).

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not disclose a drummer device that is  enabled to: (a) be associated with a particular drummer account, and (c) be configured to access a unique ID, wherein the unique ID is created by the benefit engine and uniquely identifies a particular benefit that is being selected, a particular drummer associated with the distributed device being used to select the benefit, at least one or more other drummers associated with the particular drummer and a compensation sharing structure between the particular drummer and the at least one or more other drummers.

Examiner disagrees. The claim language is very broad that a drummer device is enabled to or configured to perform the limitations. Claim 1 does not require that the drummer device perform the limitations, only be enabled to. Please note the definitions of “configuration” (i.e. may be hardware configuration only) and “enable” under Claim Interpretation. In order to expedite prosecution, please see new mapping above.

Claim Interpretation
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
Exemplary (see [0029]);
Benefit (see [0033]);
Conversion hook (see [0034]);
Conversion service (see [0035]).
The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01IV. Additionally, Examiner cannot locate any other lexicographic  other terms or phrases. See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
enable “1 a : to provide with the means or opportunity… b : to make possible, practical or easy.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1986.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.